DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed August 27, 2021.  Applicant’s August 27th amendment amended claims 1 and 6 and canceled claims 4, 5, 9 and 10.  Currently Claims 1-3 and 6-8 are pending.  Claims 1 and 6 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-3 and 6-8 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-3 and 6-8 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1-3 and 6 in the previous office action is withdrawn in view of Applicant’s amendments to the claims.

Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 112(a) as Applicant’s disclosure demonstrates possession for the steps of computing a predictive replenishing matrix….import data… (Specification Paragraphs 26, 28; Figure 2; Remarks:  Page 7) and determining the replenishment suggestive action element….corresponds to at least one decision and feedback from previous decisions (Specification Paragraphs 38, 51; Remarks:  Page 9, Last Two Paragraphs).

In response to Applicant’s argument that Applicant’s disclosure demonstrates possession of at least the step of computing a predictive replenishment matrix….computed using the imported and pre-trained parameters as newly recited in independent claims 1 and 6, the examiner respectfully disagrees.
While Specification Paragraph 26 does list the various functional elements of the system (‘black boxes’) as shown in Figure 2 (see below) and the paragraph does disclose that the system imports various data (historical operation, historical decisions, forecasts, demand predictions, etc.) this paragraph fails to disclose HOW to actually compute a predictive replenishment matrix using the various imported data as newly claimed.  This paragraph makes no mention of the pre-trained parameters much alone HOW to compute a predictive replenishment matrix….computed using the imported and pre-trained parameters as newly recited in independent claims 1 and 6.
Similarly Specification Paragraph 28 merely discloses that a predictive replenishment matrix is based on an ‘optimized’ entity actionable matrix and that a possible replenishment plan for an upcoming cycle of the supply chain network uses imported data and pre-trained parameters wherein the pre-trained parameters may related to one or more parameters of an artificial neural network.  This very brief paragraph fails to disclose HOW to pre-train the AI parameters, what the AI pre-trained parameters are, what the imported data includes much alone HOW to compute a predictive 
Figure 2 merely discloses a plurality of black box functional components and their relationships/data flows, the figure fails to provide any detailed disclosure as to HOW each of the black boxes performed the specific method steps claimed, much alone the claimed embodiment as a whole.

    PNG
    media_image1.png
    532
    589
    media_image1.png
    Greyscale


In response to Applicant’s argument that Applicant’s disclosure demonstrates possession of at least the step of determining the replenishment suggestive actionable element based on the reward 
Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least computing a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 38, see below, provides no detailed discussion of HOW to determine a decision of ANY kind much alone HOW to determine replenishment suggestive actionable element as claimed.  This single sentence paragraph merely suggests that the reward function represents feedback from previous decisions. This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining a replenishment suggestive actionable element based on the reward function wherein the actionable element corresponds to at least one decision and wherein the reward function represents feedback from previous decisions as newly claimed.

[038] Algorithmic 2: Design of a reward function to represent the feedback from previous decisions, which involves mapping a large dimensional heterogeneous system state into a scalar reward.

Specification Figure 2, as discussed in Specification Paragraphs 26 and 52, discloses at a very high level that a suggestive actionable element corresponds to a decision (“FIG. 2 is an exemplary block diagram illustrates concurrent dynamic optimization of replenishment decision of a networked node environment, according to an embodiment of the present disclosure. In an embodiment, the decision corresponds to a suggestive actionable element.”).  However this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or detailed working example for determining the replenishment actionable element based on the reward function.  
More specifically Applicant’s disclosure, particularly Figure 2, fails to disclose HOW to actually determine a replenishment suggestive actionable element based on the reward function wherein the actionable element corresponds to at least one decision and wherein the reward function represents feedback from previous decisions as claimed. Similarly Specification Paragraph 51 discloses at the suggestive actionable element is determined based on a reward function without disclosing HOW the suggestive actionable element is actually determined (“In an embodiment, the reward function includes a computation of overall cost with regard to a realized revenue associated with aggregation of the plurality of nodes. At step 410, the replenishment suggestive actionable element is determined based on the reward function.”).  
While Specification Paragraph 51, does disclose that a predictive replenishment matric is computed based on an ‘optimized entity actionable matrix’ and that a reward function is identified for the predictive replenishment matrix including an overall cost and finally that the replenishment suggestive actionable element is determined based on the reward function this single paragraph merely states that the predictive replenishment matrix is computed, that the reward function is (somehow) identified and that the replenishment suggestive actionable element is (somehow) determined based on the reward function.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for HOW to actually determine a replenishment suggestive actionable element based on the reward function wherein the actionable element corresponds to at least one decision and wherein the reward function represents feedback from previous decisions as claimed.
[051] At step 402, at least one current state attribute associated with the
networked node environment is received at a predetermined time interval. At step 404,an optimized entity actionable matrix is obtained by mapping the at least one of current state attribute and the associated actionable entity. At step 406, a predictive replenishment matrix for an impending cycle of the 
associated with aggregation of the plurality of nodes. At step 410, the replenishment suggestive actionable element is determined based on the reward function.


Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (Remarks:  Pages 10-12), provide a technical solution to a technical problem (e.g. concurrent dynamic optimization of replenishment decision in a network environment; concurrent optimization, faster mechanism for generating replenishment plans, etc.; Remarks:  Pages 13, 14, 16) and improves the underlying technology (Remarks:  Paragraph 4, Page 15).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.  At best the claims represent an improved method for generating/production a replenishment plan and as such are at best directed to an improved replenishment planning business process.  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.

Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that 
Here the only additional element recited in the claims beyond the abstract idea is a “one or more hardware processors,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – replenishment planning.  While the claims may represent an improvement to the business process of replenishment planning they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the one or more hardware processors.  These generic computer hardware merely performs generic computer functions of receiving (importing) and processing data and represent a purely conventional implementation of applicant’s operational risk summary in the general field of replenishment planning and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.

Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


Applicant’s arguments, see Pages 23-25, filed August 27, 2021, with respect to Adulyasak have been fully considered and are persuasive.  The 35 U.S.C. 102(a) rejection of claims 1-3 and 6-8 has been withdrawn. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see list below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

sequential optimization - on shelf availability, reducing quantity stored by downstream systems (Remarks:  Paragraph 3, Page 12)
concurrent machine learning based optimization (Remarks:  Last Paragraph, Page 12; Page 13)
high fidelity simulation, adjust simulation based on changing reality (Remarks:  Page 13)
leveraging multitude of machine learning and artificial intelligence techniques using reinforcement learning (Remarks:  Number 4, Page 14)
system plugged into a real retail supply chain system takes over production of periodic replenishment decisions (Remarks:  Number 6, Page 14)
concurrent optimization considering all KPIs and constraints simultaneously (Remarks:  Number 5, Page 14)


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1 and 6, the claims recite computing…. a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix....wherein the predictive replenishment matrix is computed using the imported data and pre-trained parameters…and comprises a plurality of nodes and a plurality of pre-trained parameters wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least omputing…. a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix....wherein the predictive replenishment matrix is computed using the imported data 
While specification Paragraph 28 tangentially mentions that “The replenishment planner 202 is configured to compute a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix. In an embodiment, the predictive replenishment matrix includes a plurality of nodes, and a plurality of pre-trained historical parameters.” In other words Applicant’s discloses merely discloses an undefined software element /black box that automagically computes the predictive replenishment matrix wherein the matrix includes a pre-trained historical parameters (not defined, no detailed example) for various ‘nodes’ in a supply chain - this brief mention of an undisclosed replenishment planner that may be used to compute the predictive replenishment matrix is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 38, see above, provides no detailed discussion of HOW to determine a decision of ANY kind much alone HOW to determine replenishment suggestive actionable element as claimed.  This single sentence paragraph merely suggests that the reward function represents feedback from previous decisions. This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining a replenishment suggestive actionable element based on the reward function wherein the actionable element corresponds to at least one decision and wherein the reward function represents feedback from previous decisions as newly claimed.
While Specification Paragraph 51, does disclose that a predictive replenishment matric is computed based on an ‘optimized entity actionable matrix’ and that a reward function is identified for the predictive replenishment matrix including an overall cost and finally that the replenishment 
Similarly Specification Paragraph 52 discloses the data contained within the matrix without disclosing HOW to actually compute a predictive replenishment matrix as claimed (“In an embodiment, the predictive replenishment matrix comprises a plurality of nodes and a plurality of pre-trained historical parameters.”).
Specification Figure 2, as discussed in Specification Paragraphs 26 and 52, discloses at a very high level that a suggestive actionable element corresponds to a decision (“FIG. 2 is an exemplary block diagram illustrates concurrent dynamic optimization of replenishment decision of a networked node environment, according to an embodiment of the present disclosure. In an embodiment, the decision corresponds to a suggestive actionable element.”).  However this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or detailed working example for determining the replenishment actionable element based on the reward function.  Tangentially mentioning that a suggesting actionable element is a decision is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
More specifically Applicant’s disclosure, particularly Figure 2, fails to disclose HOW to actually determine a replenishment suggestive actionable element based on the reward function wherein the actionable element corresponds to at least one decision and wherein the reward function represents 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of computing…. a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix....wherein the predictive replenishment matrix is computed using the imported data and pre-trained parameters…and comprises a plurality of nodes and a plurality of pre-trained parameters as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of 
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step computing…. a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix....wherein the predictive replenishment matrix is computed using the imported data and pre-trained parameters…and comprises a plurality of nodes and a plurality of pre-trained parameters as claimed.


Regarding independent claims 1 and 6, the claims recite determining the replenishment actionable element based on the reward function wherein the replenishment suggestive action element corresponds to at least one decision and wherein the reward function represent(s) feedback from previous decisions wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining the replenishment actionable element based on the reward function wherein the replenishment suggestive action element corresponds to at least one decision and wherein the reward function represent(s) feedback from 
Specification Paragraph 26 and 52 disclose at a very high level that a suggestive actionable element corresponds to a decision (“FIG. 2 is an exemplary block diagram illustrates concurrent dynamic optimization of replenishment decision of a networked node environment, according to an embodiment of the present disclosure. In an embodiment, the decision corresponds to a suggestive actionable element.”).  However this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or detailed working example for determining the replenishment actionable element based on the reward function much alone how to determine the replenishment actionable element based on the reward function wherein the replenishment suggestive action element corresponds to at least one decision and wherein the reward function represent(s) feedback from previous decisions.  Tangentially mentioning that a suggesting actionable element is a decision is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Specification Paragraph 51 discloses at the suggestive actionable element is determined based on a reward function without disclosing HOW the suggestive actionable element is actually determined (“In an embodiment, the reward function includes a computation of overall cost with regard to a realized revenue associated with aggregation of the plurality of nodes. At step 410, the replenishment suggestive actionable element is determined based on the reward function.”).  
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of determining the replenishment actionable element based on the reward function wherein the replenishment suggestive action element corresponds to at least one decision and wherein the reward function represent(s) feedback from previous decisions as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine the replenishment actionable element based on the reward function).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 6, the claims are directed to the abstract idea of (inventory) replenishment planning. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, replenishment planning (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to tracking retail product demand in a product display, wherein replenishment planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “obtaining”, “computing”, “identifying” and “determining” recite functions of the replenishment planning are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 6 appears to be suggest an inventory replenishment decision (suggestive actionable event).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are additional limitations of generic computer elements: hardware processor, memory, and communication interfaces.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of obtain an optimized entity actionable matrix, compute a predictive replenishment matrix, identifying a reward function for the predictive replenishment matrix and determine at least one suggestive actionable event all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a hardware processor, memory, and communication interfaces nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive at least one current state attribute is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2, 3, 7 and 8, the claims are directed to the abstract idea of replenishment planning and merely further limit the abstract idea claimed in independent claims 1 and 6.  
Claims 2 and 7 further limit the abstract idea by limiting the current state attribute to at least one of product levels or real-time tracking information or labor availability or inventory levels (a more detailed abstract idea remains an abstract idea).  Claims 3 and 8 further limit the abstract idea by limiting the optimized entity actionable matrix to comprise parameters associated with the current state (a more detailed abstract idea remains an abstract idea).  None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-3 and 6-8, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of receiving, accessing, or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623